DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Matthew David on October 20, 2021.

The application has been amended as follows: 
13.      (Currently Amended) The electrophoretic medium container according to claim 11, wherein 
the first or second sealing surface has a concave-convex multistage structure along [[a]]the vertical direction.
20.    (Currently Amended) An electrophoretic medium container comprising: 
a syringe part; and 
a first sealing component that seals one end of the syringe part, wherein 
the first sealing component is opened on an upper side and has a U-shaped cross section, and 
the first sealing component comprises:
a first sealing surface; 
a first body part; and 
 first sealing surface and the first body part, in which the first sealing surface is in contact with an inner wall of the syringe part; 
a second sealing component connected in the vertical direction with the first sealing component, wherein 
the second sealing component is opened on an upper side and has a U-shaped cross section, and 
the second sealing component comprises: 
a second sealing surface; 
a second body part; and 
a second groove provided between the second sealing surface and the second body part, in which the second sealing surface is in contact with the inner wall of the syringe part.
21.      (Currently Amended) The electrophoretic medium container according to claim 20, wherein 
the first or second sealing surface has a concave-convex multistage structure along [[a]]the vertical direction.
REASONS FOR ALLOWANCE
Claims 11, 13-16 and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 11 and 20, they are deemed novel and non-obvious over the prior art of record drawn to apparatuses as instantly claimed.  The limitation “a second sealing component connected in the vertical direction with the first sealing component, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795